Citation Nr: 1745937	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-20 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service connected disabilities, and the medications taken in treatment of his service-connected disabilities, and/or as due to Agent Orange exposure.   

2.  Entitlement to special monthly compensation (SMC) for the loss of use of a creative organ.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1967 to March 1982.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

When this case was previously before the Board in August 2016 it was remanded for additional development.  It has since been returned to the Board for further appellate action.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's erectile dysfunction was aggravated by his service-connected hypertension, ischemic heart disease, and PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

2.  The criteria for entitlement to special monthly compensation based on loss of use of a creative organ have been met.  38 U.S.C.A. § 1114 (k) (West 2014); 38 C.F.R. §§ 3.102, 3.350(a) (2016).






	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist 

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for erectile dysfunction.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Legal Criteria 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection may also be granted for disability which is proximately due to, the result of, or aggravated by service-connected disability.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis 

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran has set forth multiple theories of entitlement for his erectile dysfunction claim.  Specifically, he asserted that his erectile dysfunction was related to Agent Orange exposure, that his symptoms started during service, and that his erectile dysfunction was related to in-service treatment for prostatitis, to include an October 1970 surgery.  With respect to secondary service connection, the Veteran asserts that his erectile dysfunction was caused or aggravated by his service-connected posttraumatic stress disorder (PTSD), ischemic heart disease, degenerative joint disease of the lumbar spine, hypertension, or prostatitis, to include due to medications taken for those disabilities.  Given the favorable nature of the Board's decision on the basis of secondary service connection, the Board will not address the theory of direct service connection.  

Service treatment records contain multiple entries for treatment at the urology clinic, to include urethral discharge, bloody urine, lower abdomen pain, venereal warts, prostatitis, and left epididymitis.  In October 1970, he was hospitalized for urethral meatotomy, panendoscopy, and cauterization or warts.  In April 1972, the Veteran continued to experience intermittent prostatitis.  

Private treatment records show that the Veteran denied impotence in June 1998.  In September 1998, he reported a lack of erections since he switched to Diovan.  Private treatment records show that he switched his hypertension medications from Atenolol to Diovan in July 1998.

The Veteran was provided a VA examination in November 2010.  The Veteran reported that his erectile dysfunction symptoms started in the 1970s, which is prior to the diagnoses of his service-connected hypertension, degenerative joint disease, and post-traumatic stress disorder (PTSD).

A VA examination and medical opinion were provided in July 2011.  The VA examiner opined that his erectile dysfunction was not caused by his service-connected prostatitis, PTSD, degenerative joint disease, and hypertension.  The examiner stated that erectile dysfunction was a multifactorial disorder with many risk factors.  The Veteran had many risk factors which could contribute to his erectile dysfunction, to include hyperlipidemia, age, obesity, and medications not given for his service-connected disabilities.  Medical literature did not support a definitive link between erectile dysfunction and prostatitis, although prostatitis caused symptoms that could lead to erectile dysfunction. 

The Veteran was afforded another VA examination in May 2013 to determine whether his erectile dysfunction was secondary to his ischemic heart disease.  The Veteran reported that he started having symptoms of erectile dysfunction in 2000.  The examiner noted that the Veteran previously reported that his erectile dysfunction started in the 1970s.  He was diagnosed with erectile dysfunction in 2006 and was diagnosed with ischemic heart disease in 2012.  The examiner concluded that based on the Veteran's history, a review of the medical records, and clinical experience and expertise, it was less likely than not that his erectile dysfunction was caused by his service-connected ischemic heart disease because his erectile dysfunction was diagnosed years before his heart disease was diagnosed and treated.  

A VA medical opinion was obtained in June 2015 to address whether the Veteran's erectile dysfunction was aggravated by his service-connected disorders.  The examiner opined that it was less likely than not that the Veteran's erectile dysfunction was aggravated beyond natural progression by his service-connected hypertension, PTSD, ischemic heart disease, and degenerative joint disease, or the prescribed medications used to treat such disorders.  The examiner noted that the medications were not especially noted for causing erectile dysfunction.  The examiner also found that the Veteran's greatest risk factor by far was his age.  

An additional VA medical opinion was obtained in January 2016.  The VA examiner provided a negative nexus opinion as to the theory of secondary service connection.  The examiner noted the Veteran's September 1998 report of a lack of erections since starting Diovan, but pointed out that the Veteran's current medication list did not include Diovan.  His current medications were not known to cause or aggravate erectile dysfunction.  

Another VA medical opinion was provided in August 2016.  The examiner stated that a medical opinion could not be rendered without resorting to speculation.  The examiner also stated that the Veteran's age is a major risk factor for his erectile dysfunction.  The examiner cited to medical research which linked erectile dysfunction to the natural aging process.  The medical research also showed that following adjustment for age, a higher probability was noted in patients with heart disease, hypertension, diabetes, and those taking associated medications.  The examiner also included an August 2003 WebMD article which showed that urologists concluded that physical factors underlie perhaps 90% of persistent erectile dysfunction in men older than 50.  

The RO obtained another VA medical opinion in September 2016.  The examiner opined that it was less likely than not that his erectile dysfunction was caused by his service-connected PTSD, hypertension, ischemic heart disease, degenerative joint disease, or prostatitis, or all of the disorders in conjunction, to include the medications used to treat the service-connected disorders.  The examiner cited to the previous VA medical opinions to support the opinion.  

In July 2017, the Board requested a Veterans Health Administration (VHA) opinion.  In September 2017, the requested VHA opinion was incorporated into the record.  The VHA expert noted that erectile dysfunction could not be measured objectively, just as a headache cannot be measured objectively.  There were also multiple known causes for erectile dysfunction.  The VHA specialist noted that since erections required intact blood supply and innervation, such things as diabetes, arteriosclerosis, hypertension, antihypertensive medication, and obesity are known risk factors.  It was also noted that psychological factors could impact erectile dysfunction, but that prostatitis, degenerative joint disease, and prior urological procedures were unrelated to erectile dysfunction.  The VHA expert explained that PTSD can cause depression, which impacted erectile dysfunction.  The VHA expert was unable to objectively measure whether his service-connected disorders and the medications used to treat those disorders aggravated his erectile dysfunction.  Even so, the VHA expert concluded that the Veteran's service connected disorders are known causes of erectile dysfunction, such that they can certainly be considered as a possible cause of the worsening in the extent of the problem.  

The electronic claims file includes a number of VA and VHA opinions addressing secondary service connection.  Based on the foregoing, the Board finds the evidence is at least in relative equipoise regarding whether the Veteran's erectile dysfunction was caused or aggravated by his service-connected hypertension, PTSD, ischemic heart disease, and the medication used to treat his hypertension.  Specifically, the July 2011 VA examiner and the VHA expert acknowledged that erectile dysfunction was a multifactorial disorder.  The August 2016 VA examiner acknowledged the higher probability of erectile dysfunction in patients with heart disease, hypertension, diabetes, and those taking associated medications.  While the June 2015 and August 2016 VA examiners pointed out that the greatest risk factor for erectile dysfunction was age, the VHA expert explained that erectile dysfunction could not be objectively measured and therefore, it was certainly possible that heart disease, hypertension, and PTSD worsened the extent of his erectile dysfunction.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds the Veteran's erectile dysfunction is aggravated by his service-connected hypertension, ischemic heart disease, and PTSD.  Therefore, service connection for erectile dysfunction is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As the Veteran has been granted service connection for erectile dysfunction, the Board further finds that entitlement to SMC based on loss of use of a creative organ is also warranted.  38 U.S.C.A. § 1114 (k) (West 2014), 38 C.F.R. § 3.350 (a) (2016).

	
ORDER

Entitlement to service connection for erectile dysfunction is granted.

Entitlement to special monthly compensation for loss of use of a creative organ is granted.   



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


